— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 1990, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
There is substantial evidence in the record to support the conclusion of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause. Although claimant argued that he was laid off, the employer’s president testified that claimant had asked to be laid off because he did not want to work in the cold weather. The president also stated that claimant could have continued to work for the employer and that at the time he left there was still work for him to perform. These differing versions merely presented a question of credibility which was within the province of the Board to resolve (see, Matter of Baker [Hart-nett], 147 AD2d 790, appeal dismissed 74 NY2d 714). Furthermore, the determination that claimant made a willful misrepresentation to obtain unemployment insurance benefits was also supported by substantial evidence (see, Matter of O’Leary [Roberts], 93 AD2d 915) and the conclusion that the overpayments made to claimant were recoverable was also proper (see, Matter of Barber [Roberts], 121 AD2d 767).
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.